33 So. 3d 409 (2010)
Dalton John MEAUX
v.
Elizabeth Hensgens MILLER, Charles Nicholas Hensgens, III, Craig Robert Hensgens, Mary Elizabeth Hensgens Wetzel, Catherine Elaine Hensgens, Brian Keith Hensgens, Karl Jude Hensgens, Noble Royalties, Inc., MacLondon Royalty I, LP, MacLondon Energy, LP, Montierra Minerals & Production (f/k/a NGP Royalties, LT), et al.
Nos. 09-1200, 09-1018.
Court of Appeal of Louisiana, Third Circuit.
March 10, 2010.
Samuel E. Masur, Matthew D. Lane, Jr., Lafayette, LA, for Plaintiff-Appellant, Dalton John Meaux.
Bernard H. Ticer, Beverly K. Baudouin, New Orleans, LA, for Defendants-Appellees, Noble Royalties, Inc. and The Noble Grantees.
F. John Reeks, Jr., Sarah A. Kirkpatrick, Kristin Kay Robbins, Shreveport, LA, for Defendants-Appellees, Eagle Rock Production, L.P., MacLondon Royalty I, L.P., MacLondon Energy, L.P., and Montierra Minerals & Production (f/k/a NGP Royalties, L.P.)
Court composed of JOHN D. SAUNDERS, MARC T. AMY and J. DAVID PAINTER, Judges.
PAINTER, Judge.
For the reasons set forth in the companion case hereto, Meaux v. Miller, 09-1018 *410 (La.App. 3 Cir.4/9/08), 33 So. 3d 406, the trial court's judgment is affirmed. Costs of this appeal are assessed to Appellant.
AFFIRMED.